Citation Nr: 1439298	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-45 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a higher, initial rating for posttraumatic stress disorder (PTSD), in excess of 10 percent from May 20, 2009, to November 4, 2010, and in excess of 50 percent from November 5, 2010, forward.

3.  Entitlement to a 40 percent rating for prostate cancer, status post prostatectomy with residual urinary incontinence, abdominal/testicular pain, polyuria, left thigh numbness/cutaneous anesthesia, and erectile dysfunction (hereinafter, "prostatectomy residuals"), from April 1, 2012, to February 18, 2013.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009, February 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2009, the RO denied service connection for depression and awarded service connection for PTSD rated as 10 percent disabling, effective from May 20, 2009.  During the pendency of the appeal, the rating for PTSD was increased to 50 percent, effective from November 5, 2010.

On November 5, 2010, the Veteran submitted claims for service connection for prostate cancer and entitlement to a TDIU.  In December 2010, the RO awarded service connection for prostate cancer and assigned a 100 percent schedular rating, effective from November 5, 2010, pursuant to Diagnostic Code (DC) 7528.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).  The RO denied the claim for a TDIU  in February 2011.

Diagnostic Code 7528 provides that a 100 percent schedular evaluation shall be assigned for malignant neoplasms of the genitourinary system.  It also provides that following the cessation of therapeutic treatment, such as radiation therapy, the 100 percent evaluation shall continue with a mandatory VA examination at the end of 6 months.  If there has been no local reoccurrence or metastastis, the residuals will be rated as a voiding dysfunction or renal dysfunction, whichever is predominant.  Accordingly, in a January 2012 rating decision the RO reduced the rating for the Veteran's prostate cancer residuals to 20 percent, effective from April 1, 2012.  See also VA rating decision dated, September 29, 2011; 38 C.F.R. § 3.105(e).  In February 2013, the RO increased the rating for this disability to 40 percent, effective from February 19, 2013.

At his hearing before the Board in April 2014, the Veteran testified that he was satisfied with the 40 percent rating assigned for his residuals of prostate cancer, but that the 40 percent rating should be effective from April 1, 2012.  Accordingly, the Board has recharacterized the issue on appeal, as the Veteran limited his appeal to the assignment of a 40 percent rating for prostate cancer residuals from April 1, 2012, to February 18, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A petition to reopen a claim for service connection for bowel impairment and/or fecal drainage, as secondary to service-connected prostate cancer, is referred to the RO for appropriate action.  See Hearing Transcript, dated April 9, 2014; VA rating decision, dated September 26, 2012.


FINDINGS OF FACT

1.  For the period from April 1, 2012, to February 18, 2013, the Veteran's prostatectomy residuals manifested with urinary incontinence and leakage that required absorbent pads that must be changed 2 to 4 times a day.   

2.  From April 1, 2012 forward, the Veteran's service-connected PTSD and prostatectomy residuals render him unable to secure and maintain substantially gainful employment.

3.  During his April 2014 hearing, the Veteran withdrew his appeals for service connection for depression and for a higher initial rating for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the period from April 1, 2012, to February 18, 2013, for prostatectomy residuals, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2013). 

2.  The criteria for entitlement to a TDIU have been met, from April 1, 2012 forward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).

3.  The criteria for withdrawal of a substantive appeal have been met as to the claims for service connection for depression and for a higher initial rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prostatectomy Residuals

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The Veteran's prostatectomy residuals are currently staged, and rated at 100 percent from November 5, 2010, to March 31, 2012; at 20 percent from April 1, 2012, to February 18, 2013; and, at 40 percent from February 19, 2013, forward.  The Veteran has appealed the 20 percent rating, and argues that his symptoms during the period were the same as they currently are, and that the 40 percent rating should be effective from April 1, 2012.  The Board agrees.

The Veteran's prostatectomy residuals are rated under Diagnostic Code (DC) 7528 (malignant neoplasms of the genitourinary system), which provides for a 100 percent evaluation for active malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability shall be evaluated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, Note (2013).

VA regulations provide that the disability is to be rated as a particular condition as urine leakage, frequency, or obstructed voiding. 
38 C.F.R. § 4.115a.  The record reflects that the Veteran's predominant symptoms pertain to voiding dysfunction.   For urine leakage, a 20 percent rating is warranted when such impairment requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted when such absorbent materials which must be changed 2 to 4 times per day.  Id.

During the April 2014 hearing, the Veteran testified that his symptoms following the December 2010 prostatectomy have remained the same, and that his symptoms were as severe before February 2013 as they were after.  He testified that he does not wear absorbent pads, but that he should; instead, urine runs down his leg.  He said that he must be vigilant in locating bathrooms in new environments because he never knows when he will have an urge to urinate, but he knows that he will have an urge.  He said that waiting causes pain.  He confirmed that he did not see a difference in the amount of urine leakage or the frequency of his need to urinate between the time periods, and thought that the 20 percent rating that had been assigned was a mistake.



Based on the foregoing body of evidence, the Board finds that he is entitled to a 40 percent rating for the time period from April 1, 2012, to February 18, 2013.  The Board notes that VA genitourinary examinations in July 2011 and February 2013, which were not conducted during the relevant time period, reflected problems with urinary leakage/incontinence and frequency, and these reports confirm and correspond to his testimony regarding his symptoms during the time frame between those examinations.  The Veteran is competent to describe the severity of his symptoms since the surgery, and the Board finds his statements to be credible.  The medical evidence available for the time period does not reflect this level of severity, but, it also does not appear he was given a comprehensive examination during this time period, and the amount of relevant evidence is limited.  But, the available evidence regarding the severity of his urinary dysfunction is in equipoise.  Under such circumstances, the Veteran is given the benefit of the doubt.  The Board accordingly finds that his symptoms required the use of absorbent pads that needed changing two to four times a day.   Therefore, a 40 percent rating is warranted from April 1, 2012, to February 18, 2013.


Entitlement to a TDIU

On November 5, 2010, the Veteran submitted a claim of entitlement to a TDIU.  Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  

The Veteran is service connected for PTSD, prostatectomy residuals, tinnitus, hearing loss, and a scar on his abdomen.  His schedular disability rating for prostate cancer residuals was 100 percent from November 5, 2010 to March 31, 2012; therefore, consideration of a TDIU for that time period is not necessary.  In light of the above award of a 40 percent rating for prostate cancer residuals from April 1, 2012, he has a combined disability rating of 70 effective April 1, 2012.  See 38 C.F.R. § 4.25 (setting forth the method for combining ratings).  Therefore, he is found to meet the schedular requirements for a TDIU for the entire period under consideration. 

The Veteran has a high school education and is trained as a diesel mechanic.  He worked for an industrial irrigation business until 1974, and then farmed full time after that.  Finally, from in or around 2000 until 2010, he worked for a food co-op, driving a truck and hauling fertilizer.  After his prostatectomy in October 2010, he significantly reduced his schedule, and has been driving a truck for the co-op once every few weeks on an as-needed basis.  

According to the April 2013 VA examiner, his prostatectomy residuals do not allow medium to heavy lifting, which precludes career farming and employment as a diesel mechanic or a hauler.  

His PTSD symptoms cause him to be easily angered.  The record reflects that he became angry at a VA examiner without provocation, shouting at him, and making threats and calling him names, until the VA police were called.  See VA treatment dated in February 2011.  The March 2011 VA examination noted that he "got loud" with someone at the co-op, and the Veteran reported during his April 2014 hearing that a neighbor startled him, causing him to react violently.  In March 2011, his private therapist noted the Veteran was extremely pessimistic, had a flat affect and mood, and was not capable of following through with anything more difficult than a  "fairly simple" direction.  That therapist opined that his social adaptation was very poor, and that he likely had not changed anything about himself or his lifestyle since 1969.

Although the Veteran does garden as a hobby, neither gardening nor infrequent truck-driving qualify as substantial gainful employment.  Because of his inability to perform manual type labor, to follow through with moderately difficult directions, and to adapt to the presence of other people, along with impaired impulse control that leads to angry outbursts, the Board resolves doubt in the Veteran's favor and finds that his prostatectomy residuals and his PTSD render him unable to secure and maintain substantially gainful employment, effective from April 1, 2012.  38 C.F.R. § 4.3.

Depression and PTSD

During his April 2014 hearing, the Veteran requested that his appeals for service connection for depression and for a higher initial rating for PTSD be withdrawn.  A transcript of the proceedings has since been associated with the Veteran's claims file.
	
VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id. Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's hearing testimony, containing his request to withdraw the issues, has been reduced to writing, and it contains his name and claim number.  The Board has not yet issued a decision concerning these claims, thus the criteria are met for withdrawal of the appeals.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on these issues is not appropriate and the appeals are dismissed.  Id.

As the Veteran's claims regarding PTSD and depression have been withdrawn, discussion of the VCAA in relation to those claims is not necessary.  Similarly, discussion of the VCAA in relation to his claims for a TDIU and a 40 percent rating for residuals of prostate cancer from April 1, 2012 to February 18, 2013 is not necessary because those claim are granted in full.


ORDER

A rating of 40 percent for prostatectomy residuals, for the period from April 1, 2012, through February 18, 2013, is granted, subject to the laws and regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU, effective from April 1, 2012, forward, is granted, subject to the laws and regulations applicable to the payment of monetary benefits.

The claim of entitlement to service connection for depression is dismissed.

The claim of entitlement to a higher initial rating for PTSD is dismissed.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


